Sykes, P. J.,
delivered the opinion of the court.
The appellee, as plaintiff in the circuit court, sued the defendant railroad company for damages, and recovered a judgment for the sum of two hundred dollars. The declaration sues for actual damages, and is based upon the alleged negligence of a ticket agent and of the conductor of a train.
The testimony for the plaintiff showed: That he had been in the United States navy and had been operated on in a hospital in New Orleans for appendicitis, that this operation had not proven a success, and it became necessary for him to return to the hospital for further treatment. At this time he was living near a station on the defendant’s line of railway called Taylorsville. He received from the government a request upon this railroad for transportation to New Orleans. The agent at this station was notified of this fact, and stated to plaintiff that it would be necessary for him to get this ticket from Taylorsville to New Orleans from the general offices of the company in Gulfport. This transportation Avas requested by 'the local agent, and in due course of time was sent him, whereupon he notified plaintiff that his transportation had arrived. The ticket read via Saratoga and Hattiesburg. There was also another route to New Orleans from Taylors-ville via Laurel and Hattiesburg. The train by Laurel left Taylorsville in the morning, while the train to Saratoga left in the afternoon. Stating the contention of the plaintiff most strongly in his favor, he called for his ticket in *833the morning before the train for Laurel left, and was told by the ticket agent that he could go by Laurel on this ticket, and that he relied upon the statement of the agent, and did not read his ticket. He boarded this train, and the conductor when he examined his ticket told him that he did not understand it, and in effect that it was good by Sara-toga and not by Laurel. Hoivever, that he would try to get the matter straightened up for plaintiff when they reached Laurel. The conductor kept the entire ticket. The plaintiff did not tell the conductor that the agent had informed him that he could go to New Orleans by Laurel. He does not seem to have made any explanation whatever to th.e conductor about the representations of the ticket agent. After the train reached Laurel the conductor consulted the station agent there, and was told by the station agent that there was nothing that he could do to rectify any mistake in the ticket, but that all he (the conductor) could do would be to collect from plaintiff the cash fare from Taylorsville to Laurel. That the conductor would not give the plaintiff his ticket until he had paid this cash fare (ninety-five cents.) That he had just enough money with him to have paid his hotel bill in New Orleans, and that a friend of his had to go out in Laurel and borrow enough money to lend him to pay this cash fare of ninety-five cents and an additional cash fare of one dollar and thirteen cents, the fare from Laurel to Hattiesburg. There is a good deal of testimony in the record about plaintiff having been operated on for appendicitis and not being well at the time of the occurrences above detailed, but there is no testimony whatever to show that his pain and suffering from his illness was in any wise aggravated by these matters. The effect of his testimony merely is that he was somewhat annoyed and'embarrassed over the occurrence. As a matter of fact, he'reached New Orleans twelve hours earlier than he would, had be gone the route indicated by his ticket.
The declaration does not seek to recover punitory damages. ' In fact, even if it had, there are no elements upon *834which, these damages could be recovered in this case.
This court has many times held that there can be no recovery of actual damages for annoyance, worry, or mental anguish disconnected from physical suffering.
The only actual damage sustained by the plaintiff in this case was the amount paid out by him for cash fare, which amounts to two dollars and eight cents. Since the jury have decided the facts in favor of the plaintiff, we will enter the proper judgment here for him for this amount.
Reversed, and judgment here for appellee.